Citation Nr: 0115094	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  

2.  Entitlement to service connection for a disorder 
manifested by pain and swelling in the wrists.  

3.  Entitlement to service connection for a disorder 
manifested by pain and swelling in the right shoulder.  

4.  Entitlement to service connection for degenerative disk 
disease of the cervical and lumbar spine with bulging and 
herniated nucleus pulposus.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 1997, the RO 
denied service connection for residuals of a disc injury.  In 
July 1999, the RO denied service connection for PTSD, and for 
disorders manifested by pain and swelling in the wrists and 
right shoulder.  The RO also determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for residuals of an injury, 
degenerative disk disease of the cervical and lumbar spine 
with bulging and herniated nucleus pulposus.  

As noted above, the RO denied service connection for 
residuals of a back injury in November 1997.  The veteran was 
informed of the decision the same month.  In October 1998, 
the veteran submitted a VA Form 9 which was construed as a 
timely filed notice of disagreement with the November 1997 
rating decision.  A combination hearing officer decision and 
statement of the case was mailed to the veteran in May 1999.  
In June 1999, the veteran submitted a statement in support of 
his claim wherein he indicated that he was disagreeing with 
the RO decision.  The veteran specifically referenced the 
fact that he had been awarded Social Security Administration 
benefits, in part, for a back disorder.  The Board construes 
the June 1999 statement as a timely filed substantive appeal 
perfecting the veteran's appeal of the November 1997 RO 
decision.  Thus the issue is styled as a de novo claim for 
service connection on the title page.  

A Travel Board hearing was conducted by the undersigned 
Member of the Board in Atlanta, Georgia on September 11, 
2000.  A transcript of the testimony furnished at the hearing 
is of record.  

On several documents submitted by the veteran during the 
course of this appeal, he claims entitlement to 
"unemployability."  This issue has been neither 
procedurally prepared nor certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995). 


FINDINGS OF FACT

1.  The veteran has not been diagnosed with PTSD, did not 
engage in combat with the enemy and there is no credible 
supporting evidence that a stressor occurred during active 
service. 

2.  The preponderance of the evidence is against a finding 
that any current disorder manifested by pain and swelling in 
the wrists, a disorder manifested by pain and swelling in the 
right shoulder or degenerative disk disease of the cervical 
and lumbar spine with bulging and herniated nucleus pulposus 
is due to or the result of a disease or injury in service.  

CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by service.  38  
U.S.C.A. § 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000). 

2.  A disorder manifested by pain and swelling in the wrists 
was not incurred in, or aggravated by, service.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

3.  A disorder manifested by pain and swelling in the right 
shoulder was not incurred in, or aggravated by, service.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2000);  38 C.F.R. § 3.303 
(2000).

4.  Degenerative disk disease of the cervical and lumbar 
spine with bulging and herniated nucleus pulposus was not 
incurred in, or aggravated by, service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2000);  38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There were no complaints of, diagnosis of or treatment for 
any mental disorder or bilateral wrist, right shoulder, neck 
or back injuries included in the service medical records.  

The service personnel records associated with the claims file 
reveal that the veteran did not receive any awards or 
decorations indicative of participation in combat, and the 
veteran does not contend otherwise.  

A cervical Magnetic Resonance Imaging (MRI) examination 
conducted in June 1989 was interpreted as revealing findings 
suggestive of right lateral herniation at C6-C7.  Computed 
Tomography (CT) scanning was recommended.  

In an August 1989 clinical record, Dr. B.A.L.'s Physician's 
Assistant noted that the veteran was injured on the job on 
February 3, 1989 at which time he was mopping a floor 
swinging a mop bucket.  The veteran felt a sharp pain in and 
around his right shoulder which seemed to radiate into his 
right arm and hand.  He was initially seen at a hospital but 
no X-rays were taken.  He was referred to a Dr. C. and was 
also given three weeks of physical therapy and medication.  
He did not improve from that regimen.  It was noted that an 
MRI scan showed a possible herniated cervical disc, but was 
fairly equivocal.  It was reported that the veteran tended to 
have pain in his right shoulder with tingling in and around 
the right hand.  At the time of the examination, the veteran 
had tingling and weakness in his right arm, hand and fingers.  
Past history was noted to be "essentially negative."  It 
was noted that Dr. B.A.L. reviewed a MRI which showed slight 
disc at C6-7 with right radiation on 1 sagittal plain but the 
doctor felt that a cervical myelogram should be conducted 
prior to proceeding with any surgical intervention.  

A separate clinical record dated in August 1989 from Dr. 
B.A.L. notes the on the job injury on February 3, 1989.  The 
veteran had been unable to work since the injury.  He 
complained of a sharp pain in the neck, right arm, and 
shoulder as well as some low back pain which was not nearly 
as severe.  The veteran reported that the pain was in his 
neck, mesial scapular area, and shoulder and would radiate 
down into his hand with pain in the whole hand and numbness 
and tingling of all his fingers.  It was specifically noted 
that "[h]e has never had a previous similar problem."  An 
MRI revealed a question of a defect on the right.  

A nerve conduction study of the upper extremities conducted 
in September 1989 was interpreted as a normal study.  
Electromyography (EMG) examination of the upper extremity was 
interpreted as being a normal study.  A CT of the cervical 
spine with contrast revealed a normal cervical CT following 
myelography.  A cervical myelogram conducted in September 
1989 revealed a small extra-dural defect on the existing root 
sleeve C5-6 on the right side and C4-5 on the left side which 
probably represented some bony hypertrophy but a small 
lateral disc could not be entirely excluded.  

In October 1989, Dr. B.A.L. noted that a cervical myelogram 
and CT scan demonstrated only a small ridging and an EMG 
study was normal.  The doctor opined that the veteran did not 
have a significant surgical herniated disc but rather had 
cervical sprain type pain.  

In April 1990 Dr. B.A.L. noted that the veteran was not 
having any pain.  In December 1990, the physician reported 
that on December 4, 1990, the veteran was lifting something 
and experienced increased pain in his neck and down his right 
arm.  The veteran was to be given physical therapy three 
times a week for three weeks.  The doctor opined that the 
veteran may need rehabilitation into lighter work.  

In January 1991, Dr. B.A.L. noted that the veteran had been 
working as a liquor truck driver which involved a fair amount 
of bending and lifting of crates.  He was having an 
exacerbation of previous pain for which the physician treated 
the veteran in August 1989.  There was no significant nerve 
deficit.  In May 1991, the physician reported that the 
veteran "apparently had an injury in December of 1990."  In 
August 1991, it was noted that the veteran was still having 
some neck and back pain.  Some degenerative disk disease was 
also observed.  

A history and physical was conducted by Dr. B.A.L. in June 
1994.  The veteran's chief complaints were neck, low back, 
right arm, and right leg pain.  It was noted that on January 
25, 1994, the veteran had a marked increase in pain while 
lifting on the job.  He was off work for seven weeks.  His 
pain was starting to increase again.  Under the heading of 
past medical history an in-service injury was not reported.  
The impression from the examination was possible discogenic 
disease.  In August 1994, the veteran complained of neck, low 
back, right arm and right leg pain.  Under the heading 
"Onset" it was written "Workman's Comp OJI while lifting 
1/25/94."  It was noted that the veteran's neck and arm pain 
appeared to be a little worse than his back pain at the time 
of the visit.  An MRI was referenced as revealing C5-6 and 
C6-7 herniated disc which the doctor opined warranted 
anterior cervical fusion.  The veteran also had low back pain 
and left paracentral herniated disk, although more right 
sided pain.  

In May 1996, Dr. B.A.L. noted that the veteran was unable to 
do any normal daily activities due to pain.  The veteran 
alleged that he was bed ridden recently with pain from his 
neck and lumbar spine.  Dr. B.A.L. wrote that he had informed 
the veteran that "in 1994 he did have problems at C5-6 and 
C6-7 with herniated disk, which could be causing pressure on 
the cervical spine and weakening his legs."  

Associated with the claims file is a letter from Social 
Security Administration dated in August 1996 indicating that 
a fully favorable decision had been rendered in the veteran's 
case.  It was noted in the Social Security Administration 
correspondence that the veteran claimed he could not work 
since January 4, 1994 "due to lumbar and cervical spine 
problem and three discs removed in lower back resulting from 
injuries sustained in a work related accident."  Cited 
evidence included records from Dr. J.E.B. dated from January 
25, 1994 through February 2, 1994 which reflect complaints of 
a sharp pain in the neck and right arm.  Dr. B.'s diagnosis 
was cervical sprain with radiculitis and he referred the 
veteran to Dr. H.T., an orthopedic surgeon.  Medical records 
from Dr. H.T. dated from February 7, 1994 through May 25, 
1994 revealed the veteran complained of neck and lower back 
pain as a result of a work related injury.  Dr. H.T.'s 
diagnosis was cervical disc syndrome and lumbar strain.  
Records from Dr. B.A.L. dated from August 1989 to August 1994 
were referenced by Social Security Administration as 
demonstrating that the veteran complained of neck, low back, 
right arm and right leg pain.  He also complained of some 
numbness in the fingers of his right hand.  A MRI examination 
of the cervical spine revealed narrowing of multiple discs 
with some asymmetrical bulging towards the right, most 
prominent at C6-7 and C5-6 with some involvement at C4-5 and 
C3-4.  MRI examination of the lumbar spine showed a herniated 
disc to the left of midline at L5-S1 with probable 
compression of the left S1 nerve root sleeve.  It was noted 
that when the doctor saw the veteran in June 1994, the 
veteran had been off work for seven weeks and pain was 
starting to increase.  A physical assessment conducted by Dr. 
B.A.L. in May 1996 included the statement that the veteran's 
herniated cervical and lumbar discs corroborated the 
veteran's pain complaints.  A psychological evaluation 
conducted by Dr. R.T.S. was noted to show that the veteran 
did not complain of depression or anxiety.  The doctor noted 
the veteran was rather dull,, emotionally flat, without much 
spontaneity and having gaps and uncertainties in his memory.  
Dr. R.T.S.'s diagnoses were pain disorder associated with 
medical condition, schizotypal personality disorder and 
encephalopathy.  In March 1995, the veteran was awarded 
$10,000.00 from the State Board of Worker's Compensation.  

A VA examination was conducted in October 1997.  The 
following is based on the veteran's self-reported history.  
The veteran's main complaint was a "ruptured disk."  He 
reported that while pulling on a lateral monkey bar during 
physical training in 1977, he felt a pain in the right side 
of his neck.  He informed the examiner he was seen two times 
by medics who did not render any treatment for his neck.  He 
was informed he had a "strained neck."  He indicated that 
he did not seek any medical attention for his neck problem 
from 1978 until 1989.  He reported he was seen by a Dr. H.T. 
two times in 1989 and underwent a CT scan of the neck which 
resulted in a diagnosis of ruptured disk.  The veteran 
indicated that Dr. H.T. did not render any further treatment 
after the initial two visits.  He reported that he had also 
consulted with a neurosurgeon, Dr. B.A.L., two times for neck 
pain.  Dr. B.A.L. performed a CT scan and also a myelogram 
resulting in a diagnosis of C4-C5-C6-C7 herniated disk and 
also bilateral lumbar disk herniation.  The veteran was 
supposedly advised by the doctor not to have any surgery and 
no medication was prescribed.  Allegedly since 1989, the 
veteran had not been seen by any health care professionals 
for any disorder.  

At the time of the examination, the veteran was subjectively 
complaining of swelling in the neck and lower back.  He also 
admitted to extreme pain in both the lower spine as well as 
the right and left neck.  He indicated that the pain was a 
throbbing type of pain which had been present since 1977.  
The pain was described as being constant without waxing or 
waning.  He did not take any medication for the pain which 
was evaluated as being a 7 out of 10 with 10 being the worst 
pain.  

The veteran was able to move without pain, discomfort, 
hesitancy, or slowness including while rising from a chair 
and getting onto and off of the examination table.  He was 
observed getting dressed and undressed while bending the 
spine at 90 degrees without any pain or discomfort.  For the 
first hour of the examination, the veteran did not exhibit 
any evidence of pain, discomfort or grimaces.  In the last 
fifteen minutes of the examination during range of motion 
testing when regarding his symptomatology, he did show some 
grimaces as if he was experiencing an extreme level of pain.  

Physical examination revealed no kyphoscoliosis, deformity or 
scars.  There was no localized tenderness.  The veteran had a 
full range of motion of the cervical spine.  The lumbar spine 
examination revealed the veteran was able to flex his spine 
95 degrees and able to touch his toes without bending his 
knees, all without pain or discomfort.  The neurological 
examination was grossly normal.  The examiner noted that at 
times, the veteran did show some grimaces which were not 
consistent with any certain movement and this did not 
restrict the range of motion.  The original diagnoses were 
herniated disk with X-rays of the cervical and lumbar spine 
pending and also lower back pain which was objectively and 
functionally normal.  An annotation to the diagnoses 
indicated that X-rays of the cervical spine showed there was 
degenerative joint disease or but no prolapsed disc and X-
rays of the lumbar spine showed the lack of degenerative 
joint disease or disc herniation.  

In a statement which was associated with the claims file in 
October 1997, Dr. B.A.L. wrote that the veteran had a 
herniated nucleus pulposus of C5-6 and C6-7 which caused arm 
pain.  The veteran had been complaining of swelling in his 
joints including the knees, ankles, wrist, etc.  The doctor 
reported he had not treated the veteran since May 1996.  

In a stressor statement which was received at the RO in 
September 1998, the veteran reported that his stressor 
occurred in Fort Dix, New Jersey.  He indicated that he 
injured his shoulder when he fell off some ladder bars.  

The transcript of a local RO hearing conducted in November 
1998 is of record.  The veteran testified that while training 
on the obstacle course at Fort Dix, New Jersey in July 1977, 
he fell off some ladder bars onto his back and right side.  
He reported that he sought treatment from a doctor the next 
day, and the doctor informed the veteran that he had injured 
his foot.  The veteran alleged that he had swelling in his 
left wrist, ankles and knee caps after the injury.  He 
indicated that he had had increasing pain since the original 
injury and opined that the fall from the ladder bars was the 
cause of his pain.  He testified that he was informed by a 
doctor that he had ruptures on both sides of C4, C5 and C6 
and also a lumbar rupture.  He indicated he sought treatment 
from Dr. L. in 1989 at which time he was informed that he had 
rupture on both sides of his neck and lumbar region.  He 
testified that he did not have any physical examination 
between 1977 and 1989.  When questioned as to whether he 
received any injuries to his neck or back between 1977 and 
1989, the veteran replied in the negative.  The veteran 
testified that Dr. B.A.L. attributed the back injuries he 
observed to the in-service injury.  He indicated that a Dr. 
B. examined his back in 1989 and also diagnosed a cervical 
sprain or cervical lumbar syndrome.  The veteran did not know 
Dr. B's address.  

The veteran testified before the undersigned Member of the 
Board in September 2000.  When an inquiry was made as to the 
in-service stressors the veteran experienced which produced 
his alleged PTSD, the veteran responded that there were 
several instances.  He then described a fall from ladder bars 
during active duty.  He indicated that after the fall, he had 
swelling in his right wrist and left and right side of his 
neck.  He testified that his primary duty in service was 
guarding an armory.  He reported that he never had any life 
threatening experiences in association with his guard duties.  
He stated that his "Security doctor" had diagnosed the 
presence of PTSD.  

The veteran testified that the pain and swelling in his wrist 
and right shoulder were the result of the fall from the 
ladder bars.  He indicated that he sought treatment at a 
clinic after the fall.  After a physical examination, he was 
issued foot padding.  The neck and lumbar spine were not x-
rayed.  When he sought treatment for his neck and shoulder, 
he reported he was informed he had a degenerative disc of the 
neck.  After his discharge from active duty, he went to work 
for a cleaning service.  He testified that he continued to 
have problems with his wrist, right shoulder and neck at that 
time.  He did not miss any work due to the injuries at that 
time.  He was treated by a Dr. Laughlin.  He testified that 
he aggravated the injury to his neck after his discharge from 
active duty.  In approximately January 1994, he experienced a 
marked increase in pain while on the job after lifting 
things.  It was the veteran's opinion that the problems he 
had in 1994 were an aggravation of the in-service injury.  He 
testified that between 1982 and 1989, he did not seek any 
medical assistance.  He reported that the problems with his 
low back started during active duty and were aggravated by 
the incident in 1994.  He indicated that in 1989 he re-
injured his back.  He alleged that between 1982 and 1989, he 
missed time from work due to his injuries, particularly while 
working for Country Home Bakery.  He reported that he was 
unable to obtain any records from his employer during this 
time period as the company had moved.  When questioned as to 
where the company was located when the veteran worked for 
them, he replied that he "really wouldn't know."  He was 
stationed stateside during his tour of active duty.  

At the time of his September 2000 travel Board hearing, the 
veteran submitted additional medical records and also waived 
RO consideration of the material.  The records consisted of 
private medical records from Dr. B.A.L. dated from June 1989 
to May 1996.  These records have been discussed in 
chronological order above.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

Where a veteran engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C. § 
1154(b) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993) set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304, as 
determined through recognized military citations or other 
service department evidence.  In other words, a veteran's 
bare assertions that he "engaged in combat with the enemy" 
are not sufficient, by themselves, to establish this fact.  
If the determination of combat status is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  The Court further found that where 
there were "undisputed, unequivocal" diagnoses of PTSD of 
record, and the Board did not make a finding that the reports 
were incomplete, the adequacy of the stressor had to be 
presumed as a matter of law.  

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of al of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statements of the Case and 
correspondence issued during the pendency of the appeal, the 
appellant and his attorney were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The appellant has been afforded an 
RO hearing as well as a hearing before the undersigned member 
of the Board and the service medical records were obtained.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  The Board notes 
several references in the claims file to health care 
professionals who treated the veteran and whose records had 
not been obtained.  With the exception of Dr. B.A.L., 
however, the veteran did not supply any addresses or other 
ways to contact the doctors despite being informed of the 
requirement to do so.  Dr. B.A.L.'s records have been 
obtained.  Records from Social Security Administration have 
been received.  While the clinical records upon which the 
Social Security Administration decision was based have not 
been obtained, synopses of the evidence relied upon by Social 
Security Administration for its decision are of record.  The 
Board finds there is no reason to believe the synopses are 
not full and accurate representations of the medical records.  
The veteran was requested to and did supply details regarding 
an in-service stressor which resulted in his PTSD claim.  The 
veteran has been afforded a VA examination of his back in 
October 1997.  The Board finds the results of the VA 
examination and the other medical evidence of record 
sufficient to decide this claim.  

I.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In the current situation, none 
of the three criteria referenced above have been satisfied.  

There is no diagnosis of PTSD associated with the claims 
file.  A review of the evidence from Social Security 
Administration shows that a psychological evaluation resulted 
in diagnoses of pain disorder associated with medical 
condition, schizotypal personality disorder and 
encephalopathy.  As there is no evidence of a diagnosis of 
the disorder, it follows that there cannot be a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor.  While the 
veteran has alleged at the time of his September 2000 Board 
hearing that a "Security doctor" had diagnosed the 
disorder, it is not clear that expending further effort to 
obtain such a record would serve any useful purpose, 
particularly in view of other factual circumstances in this 
case.  It is pointed out that a lay person's statement about 
what a physician told him or her, cannot constitute medical 
evidence of etiology or nexus.  The connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).

The veteran has not alleged nor do the records demonstrate 
that he participated in combat.  Therefore, credible 
supporting evidence of a non-combat stressor is required.  In 
the current situation, there is no credible supporting 
evidence of record showing that the claimed in-service 
stressor actually occurred.  The only stressor reported by 
the veteran was the fact that he fell off of some ladder bars 
during training, landing on his back and side.  While the 
veteran has alleged that he consulted at least two health 
care providers during active duty with regard to the injury, 
there is no clinical evidence at all of an in-service back 
injury or any evidence of a fall from ladder bars during 
active duty.  There is no indication that there are any 
outstanding service medical records which have not been 
associated with the claims file.  The private clinical 
records dated between 1989 and 1994 do not refer to any such 
treatment or otherwise refer to records that might assist in 
documenting that such a fall might have occurred.  These 
clinical records which evidence treatment for the orthopedic 
disorders claimed on appeal, fail to note any in-service 
injury, including a fall from ladder bars, as the cause of 
the veteran's problems.  In August 1989, when the veteran was 
seeking treatment for neck, right arm, shoulder and low back 
pain, the examiner specifically noted that the veteran had 
never had a previous similar problem.  The veteran's 
orthopedic problems were attributed to on the job injuries in 
February 1989 and January 1994.  The veteran did not indicate 
in any way that he had experienced a back injury or a fall 
from ladder bars during active duty.  This is significant in 
that the veteran has alleged, beginning in 1997, that his 
orthopedic problems, as well as his PTSD, were the result of 
the fall off the ladder bars during active duty and that the 
injuries in 1989 and 1994 aggravated the pre-existing 
injuries from the in-service fall.  The Board places greater 
probative weight on the clinical records dated between 1989 
and 1994 as they contemporaneous records completed in 
conjunction with a request for treatment and prior to the 
submission of the veteran's claim for service connection when 
there was motivation for secondary gain.  

Although statements from other individuals, such as service 
associates who might have witnessed the fall, have not been 
submitted, in the event such an occurrence were corroborated, 
the fact remains that it would still have to be recognized by 
a medical examiner as an adequate stressor underlying a 
current diagnosis of PTSD.  

For the reasons stated above, the Board finds the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

II.  Entitlement to service connection 
for a disorder manifested by pain and 
swelling in the wrists, for a disorder 
manifested by pain and swelling in the 
right shoulder and for degenerative disk 
disease of the cervical and lumbar spine 
with bulging and herniated nucleus 
pulposus.

The Board finds the preponderance of the evidence is against 
these claims.  The veteran has alleged that all these 
disorders were the result of a fall from ladder bars which 
occurred during active duty.  There is no competent evidence 
of an in-service injury to the veteran's wrists, right 
shoulder and/or back in the service medical records.  In 
opposition to the veteran's claims, there is competent 
evidence of record of on the job injuries the veteran had in 
February 1989 and January 1994 which produced the same 
symptomatology as that which was claimed on appeal.  In fact, 
the veteran actually received a $10,000 award in March 1995 
from the State Board of Worker's Compensation for an on the 
job injury.  The clinical records created between 1989 and 
1994 attribute the veteran's problems to the on the job 
injuries.  None of these records reference an in-service back 
injury when discussing the veteran's past medical history nor 
do these clinical records include any opinions linking any 
disorder to the veteran's relatively brief period of active 
duty.  There is no evidence of any medical treatment rendered 
for the claimed disorders between the time of the veteran's 
discharge in 1977 and 1989 and the veteran has not alleged 
such treatment that might have resulted in records which are 
feasibly obtainable.  

The only evidence of record which links any or the disorders 
on appeal to active duty is the veteran's own allegations and 
testimony.  However the veteran is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The Board notes the veteran testified at a RO hearing in 
November 1998 that Dr. B.A.L. had attributed his back 
injuries to the alleged in-service fall from the ladder bars.  
A review of the clinical records from the doctor shows that 
nowhere does the doctor address the veteran's active duty 
service, or injuries arising therefrom.  Instead, the records 
all reference the on the job injuries the veteran experienced 
in 1989 and 1994.  Again, the connection between what a 
physician said and the layman's account of what the physician 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute "medical" evidence.  Robinette v. 
Brown, 8 Vet. App. 77 (1995).

As to all disorders at issue, although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claims of entitlement to service 
connection for PTSD, a disorder manifested by pain and 
swelling in the wrists, a disorder manifested by pain and 
swelling in the right shoulder, and for degenerative disk 
disease of the cervical and lumbar spine with bulging and 
herniated nucleus pulposus.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD, is denied.  

Entitlement to service connection for a disorder manifested 
by pain and swelling in the wrists, is denied.  

Entitlement to service connection for a disorder manifested 
by pain and swelling in the right shoulder, is denied.  

Entitlement to service connection for degenerative disk 
disease of the cervical and lumbar spine with bulging and 
herniated nucleus pulposus, is denied.  



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

